Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,7,8,9,10,11,12, and 15-18 are  rejected under 35 U.S.C. 102(a1) as being anticipated by Yi et al. (2022/0295484).
     For independent claims 1,8,and 15,  Yi et al. (2022/0295484) discloses a system/method comprising :
a method comprising: receiving, by a wireless device, one or more radio resource control (RRC) messages that indicate a hopping pattern for physical resource blocks (PRBs) of a physical uplink control channel (PUCCH) resource of a cell ( See paragraph 0126 lines 1-5 and paragraphs 0342 line 1-15 and paragraph 0343 lines 108) , wherein the PRBs comprise a first PRB and a second PRB; and  sending, via the PUCCH resource and based on the hopping pattern, uplink control information (UCI) ( See paragraph 0096 lines 1-12 ) , wherein the sending the UCI comprises: sending at least a first portion of the UCI via the first PRB and using a first control resource set (CORESET) pool of the cell; and sending at least a second portion of the UCI via the second PRB and using a second CORESET pool of the cell ( See paragraph 0293 lines 1-5 and paragraph 0294 lines 1-5);
    For depending claims 2,7,9,10,11,12, and 16-18 , wherein the hopping pattern indicates carrier switching between the sending the at least the first portion of the UCI and the sending the at least the second portion of the UCI( See paragraph 0096 lines 1-12 );
wherein: the first spatial domain filter is associated with a first control resource set (CORESET) pool; and the second spatial domain filter is associated with a second CORESET pool ( See paragraph 0293 lines 1-5 and paragraph 0294 lines 1-5);

wherein the uplink transmission comprises at least one of: uplink control information; or a transport block ( See paragraph 0293 lines 1-5 and paragraph 0294 lines 1-5);  

wherein the wireless resource comprises at least one of: a physical uplink control channel (PUCCH) resource; or a physical uplink shared channel (PUSCH) resource( See paragraph 0293 lines 1-5 and paragraph 0294 lines 1-5); 
  
wherein: the first spatial domain filter is associated with a first carrier and the second spatial domain filter is associated with a second carrier; the sending the first portion comprises transmitting, via the first carrier, the first portion; and the sending the second portion comprises transmitting, via the second carrier, the second portion ( See paragraph 0293 lines 1-5 and paragraph 0294 lines 1-5);
 
wherein the uplink transmission comprises at least one of: uplink control information; or a transport block;  
wherein the wireless resource comprises at least one of: a physical uplink control channel (PUCCH) resource; or a physical uplink shared channel (PUSCH) resource;
  
wherein: the first spatial domain filter is associated with a first carrier and the second spatial domain filter is associated with a second carrier; the sending the first portion comprises transmitting, via the first carrier, the first portion; and the sending the second portion comprises transmitting, via the second carrier, the second portion.

wherein the hopping pattern indicates that inter-carrier hopping is enabled, and wherein the sending the at least the first portion of the UCI using the first CORESET pool and the sending the at least the second portion of the UCI using the second CORESET pool is based on inter-carrier hopping ( See paragraph 0293 lines 1-5 and paragraph 0294 lines 1-5)
wherein the uplink transmission comprises at least one of: uplink control information; or a transport block ( See page 52 lines 1-5), 
wherein the wireless resource comprises at least one of: a physical uplink control channel (PUCCH) resource; or a physical uplink shared channel (PUSCH) resource ( See page 52 lines 1-5),  and 
wherein: the first spatial domain filter is associated with a first carrier and the second spatial domain filter is associated with a second carrier; the sending the first portion comprises transmitting, via the first carrier, the first portion; and the sending the second portion comprises transmitting, via the second carrier, the second portion( See page 10 lines 25-40 and page 20 lines 2-3) and ( See page 20 lines 2-3 and page 24 lines 1-9).

Claims 3,4,5,6,13,14,19,and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi et al. (2022/0295484) is cited to show a system which is considered pertinent to the claimed invention.

6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476